--------------------------------------------------------------------------------

Exhibit 10-O-4


Stock Option Agreement under 2008 Long-Term Incentive Plan
Nonqualified Option
Current as of October 2008


This AGREEMENT made as of this ____ day of ___________, 20__, by and between
Ford Motor Company, a Delaware corporation (the "Company"), and (the
"Optionee"), WITNESSETH:


WHEREAS, the Optionee is now employed by the Company, or one of its
subsidiaries, in a responsible capacity and the Company desires to provide an
incentive to the Optionee, to encourage the Optionee to remain in the employ of
the Company or of one or more of its subsidiaries and to increase the Optionee's
interest in the Company's long-term success; and as an inducement thereto, the
Company has adopted the 2008 Long-Term Incentive Plan (the "Plan"), to be
administered by the Compensation Committee (the "Committee"), and has determined
to grant to the Optionee the option herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "Terms
and Conditions of Stock Option Agreement" (the "Terms and Conditions") and in
any rules and regulations established by the Committee pursuant to the Plan (all
of which are incorporated by reference into this Agreement as though set forth
in full herein), the Company hereby grants to the Optionee the right and option
to purchase from the Company up to, but not exceeding in the aggregate, ____
shares of the Company's Common Stock of the par value of $0.01 per share
("Stock"), at a price of $______ per share (the "Option").


The Optionee agrees to remain in the employ of the Company or of one or more of
its subsidiaries for a period ending on the later of (a) the date one year from
the date of this Agreement or (b) one year from the latest date to which the
Optionee is obligated to remain in such employ under any option granted to the
Optionee under the Plan or any Stock Option Plan of the Company or under any
amendment to any such option; provided, however, that, if the second or third
paragraph of Article 3 of the Terms and Conditions shall apply to the Optionee,
such period shall be limited to six months from the date of this Agreement; and
provided, further, that nothing contained herein or in the Terms and Conditions
shall restrict the right of the Company or any of its subsidiaries to terminate
the employment of the Optionee at any time, with or without cause. The term
"Company" as used in this Agreement and in the Terms and Conditions with
reference to employment shall include subsidiaries of the Company. The term
"subsidiary" as used in this paragraph shall mean (i) any corporation a majority
of the voting stock of which is owned directly or indirectly by the Company or
(ii) any limited liability company a majority or the membership interest of
which is owned directly or indirectly by the Company.


The grant of the Option to the Optionee is completely discretionary and does not
create any rights to receive future stock option grants. The Company may amend,
modify or terminate the Plan at any time, subject to limitations set forth in
the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AUTHENTICATED
FORD MOTOR COMPANY
as of the above date
   
Optionee
 
Optionee ID: __________

 
 

--------------------------------------------------------------------------------